


Exhibit 10.25

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
March 31, 2009, by and between SAN PEDRO PROPERTIES, a California limited
partnership (“Lessor”) and WILSHIRE STATE BANK, a California corporation
(“Lessee”).

 

RECITALS

 

A.                                  Lessor and Lessee are parties to that
certain lease dated October 20, 2003 (the “Lease”). Pursuant to the Lease,
Lessor has leased to Lessee space currently containing approximately 3,208
rentable square feet (the “Premises”) described as Suite No. 200 on the second
(2nd) floor of the building located at 1300 S. San Pedro Street, Los Angeles,
California (the “Building”).

 

B.                                    The Lease contains inconsistencies with
respect to its expiration.

 

C.                                    Regardless of such inconsistencies, Lessor
and Lessee, pursuant to the terms of this Amendment, hereby agree to extend the
Expiration Date as defined in the Lease so that the Lease shall now expire on
March 31, 2014.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee agree as follows:

 

1.                                      Expiration Date.  “Expiration Date” as
defined in Section 1.3 of the Lease shall be modified and amended so that the
Lease shall now expire on March 31, 2014.

 

2.                                      Extension.  The Term of the Lease is
hereby extended and shall expire on March 31, 2014 (“Extended Termination
Date”), unless sooner terminated in accordance with the terms of the Lease. That
portion of the Term commencing on April 1, 2009 (the “Effective Date”) and
ending on the Extended Termination Date shall be referred to herein as the
“Extended Term”.

 

3.                                      Base Rent.

 

3.01.                     Base Rent for the Extended Term.  As of the Effective
Date, the schedule of Base Rent payable with respect to the Premises during the
Extended Term is the following:

 

Period

 

Annual Rate Per
Square Foot

 

Monthly Base Rent

 

April 1, 2009 through March 31, 2010

 

$

26.28

 

$

7,025.52

 

 

 

 

 

 

 

April 1, 2010 through March 31, 2011

 

$

26.28

 

$

7,025.52

 

 

Wilshire State Bank

First Amendment To Lease (March 30, 2009)

 

1

--------------------------------------------------------------------------------


 

On April 1, 2011, and annually thereafter, the Monthly Base Rent shall be
increased by the year-over-year increase in the Consumer Price Index of the
Bureau of Labor Statistics (1982-84 = 100) of the U.S. Department of Labor for
CPI (all items for Urban Wage Earners and Clerical Workers, for Los
Angeles-Riverside-Orange County). Accordingly, an increase in the Consumer Price
Index is computed by dividing the Consumer Price Index for the calendar month
immediately preceding the adjustment by the Consumer Price Index for the
calendar month immediately preceding the prior 12 month period. The resulting
increases in Monthly Base Rent however, shall be at least two percent (2%) per
annum over the prior Monthly Base Rent, but shall not exceed three percent (3%)
per annum over the prior Monthly Base Rent.

 

3.02                          Abated Rent for the Term.  Lessee shall be
entitled to an abatement of Base Rent in the amount of $7,025.52 applicable to
May, 2009 (the “Abated Rent”).

 

3.03.                       Tenant Improvement Allowance/ Base Rent Credit.
 Lessee shall be entitled to an additional abatement of Base Rent in the amount
of $50,000.00 in lieu of a tenant improvement allowance (the “Tenant Improvement
Allowance Credit”). The Tenant Improvement Allowance Credit shall be applied in
fifty-eight (58) installments at a rate of $862.07 per month against the Monthly
Base Rent beginning on June 1, 2009 and continuing through the Extended
Termination Date.

 

4.                                      Operating Expenses.  For the period
commencing on the Effective Date and ending on the Extended Termination Date,
Lessee shall pay for Lessee’s Share of Operating Expense Increase in accordance
with the terms of the Lease, provided, however, during such period, (a) the Base
Year for the computation of Lessee’s Share of Operating Expense Increase is
amended from calendar year 2004 to calendar year 2009, and (b) in the event Real
Property Taxes are increased due to a sale, change in ownership, or reassessment
of the Building, during the first five (5) years of the Extended Term, any such
increase shall be excluded from Lessee’s Share of Operating Expense Increase.
During the Extended Term, Tenant shall have no payment or other obligations to
Landlord with respect to Operating Expenses prior to January 1, 2010.

 

5.                                      Other Pertinent Provisions.  Lessor and
Lessee agree that, effective as of the date of this Amendment (unless different
effective date(s) is/are specifically referenced in this Section), the Lease
shall be amended in the following additional respects:

 

5.01.                       Security and Parking Improvements.  Lessor agrees,
at Lessor’s sole cost and expense, to install or implement the following
security measures and other improvements within Three (3) months of the
Effective Date: a) Installation of a security camera in front of Building’s
parking garage elevator on parking level where Lessee’s current reserved spaces
are located, b) Installation of additional lighting around starewell and near
Lessee’s current reserved spaces, and c) Installation of a security mirror at
the landing of starewell. Lessor shall also use commercially reasonable efforts
to implement a system to direct traffic on the Building’s parking ramp. Until
the implementation of said traffic light system, Lessor shall provide additional
parking attendants to manually direct traffic on the parking ramp.

 

2

--------------------------------------------------------------------------------


 

5.02.                       Option to Extend.  Upon expiration of the Extended
Term, Lessee and its permitted assignee(s) shall have two (2) Options to Extend
the Lease each for an additional term of five (5) years at a base rent equal to
90% of Fair Market Rental for comparable retail projects in the area. Lessee
shall provide notice to Lessor no less than six (6) months prior to the Extended
Termination Date and any subsequent expiration date of its intent to exercise
its option. Lessor and Lessee will have thirty (30) days after Lessor receives
the option notice within which to agree on the then Fair Market Rental value of
the Premises. If no agreement is reached by the parties regarding Fair Market
Rental value, Lessor and Lessee shall immediately appoint a mutually acceptable
appraiser or broker to establish the new Fair Market Rental value within the
next thirty (30) days. The decision of the mutually acceptable appraiser or
broker shall be binding on the parties. Any fees or costs of the appraiser or
broker will be split equally between the parties. The Fair Market Rental value
of the Premises means what a landlord under no compulsion to lease the Premises
and a tenant under no compulsion to lease the Premises would determine as rent
as of the commencement of the option period, taking into consideration the uses
permitted under the Lease, the quality, size, design, and location of the
Premises, the rent for comparable buildings located in the vicinity of the
Building, and any lease concessions (such as free rent and tenant improvements).

 

5.03.                       Parking.  For the period commencing on the Effective
Date and ending on the Extended Termination Date, Lessee’s monthly parking rate
shall not exceed $60.00 per month per parking space during the Extended Term and
any extensions. Furthermore Lessee shall be entitled to retain all seven (7) of
Lessee’s currently reserved parking spaces (“Reserved Customer Parking”) during
the Extended Term and any extensions. Lessor agrees that Lessee’s Reserved
Customer Parking shall not be relocated nor shall the size of the individual
parking spaces be reduced in size during the Extended Term or during any
extensions. Furthermore, Lessor agrees to maintain a minimum five (5) foot wide
walkway from the Reserved Customer Parking to the adjacent stairwell and
elevator during the Extended Term and any extensions.

 

5.04.                       Exclusive Use.  So long as Tenant occupies the
entire Premises, Lessor agrees that no other portion of the Building shall be
used or operated for retail banking during the Extended Term and any extensions.
Banking services include without limit making loans, accepting deposits, cashing
checks, trust services, safe deposit boxes, issuance of letters of credit, cash
management, ATM’s and other services customarily associated with retail banks.

 

5.05.                       Sublease and Assignment.  Lessee shall have the
right to sublet, assign, or transfer all or any portion of the Premises after
having received Lessor’s prior written approval, which shall not be unreasonably
withheld, conditioned, or delayed. Any net profits realized (after deducting
leasing costs) shall accrue to Lessee and Lessor on a 50%/50% basis.
Notwithstanding anything to the contrary in the Lease, Lessee shall be permitted
to sublease space or assign the Lease to an affiliate entity controlling, under
common control with, or controlled by Lessee, including an entity resulting from
a merger or consolidation by Lessee, without Lessor’s approval.

 

3

--------------------------------------------------------------------------------


 

5.06.                       Nondisturbance.  Lessor shall provide Lessee with a
commercially reasonable and mutually acceptable non-disturbance agreement within
thirty (30) days after mutual execution of this First Amendment to Lease.

 

5.07.                       Broker Representation.  Lessee hereby represents to
Lessor that Lessee has dealt with no broker, other than Transwestern in
connection with this Amendment. Lessee agrees to indemnify and hold Lessor, its
members, principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents (collectively, the “Lessor Related Parties”) harmless from all claims of
any brokers, other than Transwestern, claiming to have represented Lessee in
connection with this Amendment. Lessor shall pay Transwestern a brokerage
commission equal to four percent (4%) of the total Base Rent for the Extended
Term (“Brokerage Commission”), due one hundred percent (100%) upon mutual
execution of this Amendment. Lessee shall have the right to offset its rent if
Lessor fails to pay the Brokerage Commission.

 

5.08.                       Address for Notices.  Any notices to be sent to
Lessee shall be sent to the following addresses:

 

Wilshire State Bank

3200 Wilshire Boulevard

Los Angeles, CA 90010

Attention: David Kim, Chief Operations Administrator

 

6.                                      Miscellaneous.

 

6.01.                       This Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements.

 

6.02.                       Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

6.03.                       In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

6.04.                       The capitalized terms used in this Amendment shall
have the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Amendment.

 

6.05.                       Each signatory of this Amendment represents hereby
that he or she has the authority to execute and deliver the same on behalf of
the party hereto for which such signatory is acting.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have duly executed this Amendment as of
the day and year first above written.

 

 

 

 

LESSOR:

 

 

 

 

 

SAN PEDRO PROPERTIES,

 

 

a California limited partnership

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

 

Name:

[ILLEGIBLE]

 

 

 

 

 

 

Title:

Partner

 

 

 

 

 

 

 

 

 

 

LESSEE:

 

 

 

 

 

 

WILSHIRE STATE BANK,

 

 

a California banking corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joanne Kim

 

 

 

 

 

 

Name:

Joanne Kim

 

 

 

 

 

 

Title:

President & C.E.O.

 

5

--------------------------------------------------------------------------------
